Citation Nr: 1135574	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for tendonitis of the right shoulder currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served in active duty from August 1972 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 imposes a duty upon VA to seek relevant treatment records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  

The Board finds that additional development is necessary before a decision can be made on the merits.  

In a January 2007 statement, the Veteran indicated that he received treatment for his service-connected right shoulder tendonitis at the Dunham Health Clinic at Carlisle Barracks in Pennsylvania.  

In a January 2008 statement, the Veteran stated that he had been treated on numerous occasions for his right shoulder disability.  He identified his treating physicians as Dr. Raymond Dahl at the Orthopedic Institute of Pennsylvania and Dr. Benjamin Pariser of the Dunham USA Health Clinic.  The Board notes that the Dunham Clinic is the Veteran's Tricare provider. 

Of record are treatment records form the Orthopedic Institute of Pennsylvania dated from February 2006 to April 2008.  Also of record are treatment records from Dunham Outpatient Clinic dated from May 1994 to August 2007.  

The Board finds that the RO should request the necessary releases from the Veteran and attempt to obtain and associate with the claims folder copies of the treatment records from Orthopedic Institute of Pennsylvania and Dr. Raymond Dahl dated from April 2008 to present and the treatment records from the Dunham Clinic and Dr. Benjamin Pariser dated from August 2007 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED to the RO for the following action:

1.  After obtaining any necessary releases from the Veteran, the RO should take appropriate steps to obtain copies of the treatment records from Orthopedic Institute of Pennsylvania and Dr. Raymond Dahl dated from April 2008 to present and the treatment records from the Dunham Clinic and Dr. Benjamin Pariser dated from August 2007 to present relating to medical attention for the service-connected right shoulder disability.  

If no records are available, documentation stating such should be incorporated into the claims file.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim for increase.  

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive  Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veterans has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


